                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



BOARD OF TRUSTEES,SHEET METAL
    WORKERS' NATIONAL PENSION
   FUND,et al..

               Plaintiffs,                                   l:21-cv-300(LMB/MSN)

       V.



INVISION SIGN, LLC,

               Defendant.


                                              ORDER


       Before the Court is a Report and Recommendation ("Report") issued by a magistrate

judge on May 12, 2021 [Dkt. No. 11], which recommended that the Motion for Default

Judgment Pursuant to Fed. R. Civ. P. 55(b)[Dkt. No. 7] filed by plaintiffs Boards of Trustees of

the Sheet Metal Workers' National Pension Fund, Board of Trustees for the International

Training Institute for the Sheet Metal and Air Conditioning Industry, Board of Trustees for the

Sheet Metal Workers' International Association Scholarship Fund, and Board of Trustees for the

National Stabilization Agreement of the Sheet Metal Industry Trust Fund (collectively,

"plaintiffs") be granted and that defaultjudgment in the total amount of $17,862.56 be entered

against defendant Invision Sign, LLC ("defendant"). Id at 6. The parties were advised that any

objections to the Report had to be filed within 14 days and that failure to file a timely objection

waived the right to appeal any judgment based on the Report, id As of June 29, 2021, no party

has filed an objection. The Couit has reviewed the Report, plaintiffs' Motion for Default

Judgment, and the case file and adopts the Report in full.
       The magistrate judge correctly determined that the Court has subject matter jurisdiction

over this action under 28 U.S.C. § 1331 because it is brought under Sections 502 and 515 of the

Employee Retirement Income Security Act of 1974("ERISA"), as amended,29 U.S.C. §§ 1132

and 1145, and Section 301 of the Labor Management Relations Act of 1947("LMRA"),29

U.S.C. § 185. Id. at 1-3. The magistrate judge also correctly concluded that this Court has

personal jurisdiction over defendant and that venue is proper in this district under 29 U.S.C. §

185(a)and 29 U.S.C. § 1132(e)(2) because the respective funds are administered in this district.

Id. Lastly, the magistrate judge has correctly concluded that plaintiffs properly served defendant

by serving the summons and complaint on its authorized representative on March 15, 2021 and

that defendant has not entered any appearance in this action. Id. at 2.

       The Court finds that the magistrate judge correctly determined that plaintiffs have

pleaded the requirements for obtaining relief. Specifically, plaintiffs have adequately pleaded

that defendant is obligated to submit monthly remittance reports and fringe benefits contributions

to the plaintiffs for all hours worked or paid on behalf of defendant's covered employees, and

that defendant failed to timely pay all the required contributions, resulting in late fees that have

not yet been paid. Id at 5-6. In addition, the magistrate judge correctly found that plaintiffs are

entitled to damages for the unpaid contributions, as well as interest, liquidated damages, late

fees, and attorney's fees and costs under 29 U.S.C. § 1132(g)(2), and that plaintiffs have

submitted appropriate documentation to establish the amount of damages and the reasonableness

ofthe fees. Id


        Accordingly, the Report [Dkt. No. i 1] is ADOPTED in full, and it is hereby
        ORDERED that plaintiffs' Motion for Default Judgment [Dkt. No, 7] be and is

GRANTED,and plaintiffs' proposed Judgment and Order will be entered.

        The Clerk is directed to enter judgment in this matter pursuant to Fed. R. Civ. P. 55,

forward copies ofthis Order and the Judgment and Order to counsel of record and defendant, and

close this civil action.


        Entered this jo day of June, 2021.
Alexandria, Virginia



                                                                     /s/
                                                      Leonie M. Brinkema
                                                     United States District J'udge
